MEMORANDUM **
Defendant William T. Heal appeals his conviction for being a felon in possession of a firearm in violation of 18 U.S.C. § 922(g)(1). We affirm.
Heal’s motion for a new trial was filed late, and was, therefore, time-barred. The district court clearly found that the deadline for filing the motion for a new trial was seven days after the guilty verdict, and that Heal filed his motion three months after such date. Hence, Heal’s motion for a new trial was late. Fed. R.Crim.P. 33(b)(2); Fed.R.Crim.P. 45(b)(2) (saying that the court may not extend the deadline set forth in Rule 33). Heal does not appeal this determination. Thus, Heal’s appeal must fail. Fed. R.App. P. 28(a)(4); Paracor Fin., Inc. v. Gen. Elec. Capital Corp., 96 F.3d 1151, 1168 (9th Cir.1996); see also Williams v. Leach, 938 F.2d 769, 772-73 (7th Cir.1991).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.